Citation Nr: 0939872	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-28 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1974 to 
June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision of the 
Providence, Rhode Island regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
Veteran's service connection claims for migraine headaches, 
sinusitis, bilateral hearing loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
evidence of a link between a current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

A veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In an April 2006 VA General Medical examination, the Veteran 
reported that he sustained a head injury after being knocked 
unconscious by an exploding mine during advanced training.  
He provided further detail regarding this purported head 
injury in his June 2006 VA psychiatric examination.  He 
contends that he suffers from migraine headaches as a result 
of this purported head injury and that he suffers from 
bilateral hearing loss and tinnitus as a result of exposure 
to acoustic trauma while in service.  He further contends 
that he now suffers from sinusitis as a result of his 
service.

Service treatment records do reflect the Veteran's reports of 
suffering from hay fever prior to service and document a 
single complaint of headaches.  Post-service treatment 
records reflect a November 1992 head injury and treatment for 
allergic sinusitis.  The Veteran reported ringing in his ears 
in a 1996 private treatment note.

The record contains competent evidence suggesting that the 
Veteran suffers from these conditions that may be related to 
the Veteran's service and which may suggest a continuity of 
symptomology.  Examinations are needed to determine whether 
any of the Veteran's conditions may be related to his service 
and whether any pre-existing sinusitis was aggravated or 
worsened by service.

The Veteran suggested in his April 2006 and June 2006 VA 
examinations that he may have been discharged as a result of 
his purported head injury.  The Veteran's service treatment 
records and the portions of his service personnel records 
contained in his claims file are negative for such an 
incident.  As his complete service personnel records may 
contain information relevant to the instant claims, they must 
be obtained.  38 U.S.C.A. § 5103A.

In a December 2005 VA treatment note, the Veteran indicated 
that he had applied for Social Security Administration (SSA) 
benefits.  The actual decision by the SSA and the medical 
records on which that decision was based, are not of record. 
These records are potentially pertinent to the claims of 
entitlement to service connection.  The United States Court 
of Appeals for Veterans Claims (Court) has held that where 
there has been a determination with regard to SSA benefits, 
the records concerning that decision must be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact SSA and 
request all decisions and medical records 
associated with the Veteran's application 
for SSA benefits. Any records received 
should be associated with the claims 
file.

All attempts to obtain these records 
should be documented in the claims file.  
If these records are not available, this 
should also be documented.

2.  The RO/AMC should obtain the 
Veteran's complete service personnel 
records.  A portion of these records are 
currently located in the claims file.

All attempts to obtain these records 
should be documented in the claims file.  
If these records are not available, this 
should also be documented.

3.  Following the completion of the above 
development, the RO/AMC should afford the 
Veteran a VA audiology examination to 
determine whether he currently has 
bilateral hearing loss or tinnitus that 
is related to service.  The claims folder 
including a copy of this remand must be 
made available to, and be reviewed by, 
the examiner.  The examiner should note 
such review in the examination report or 
in an addendum.

After the examination, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that any 
current hearing loss or tinnitus had its 
onset in service or is otherwise related 
to a disease or injury in service.

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms, and that the Veteran's reports 
must be considered in formulating the 
requested opinion.

The examiner should provide a rationale 
for this opinion.
 
4.  Following the completion of the 
development detailed in items numbered 
one and two, the RO/AMC should afford the 
Veteran an examination to determine 
whether he currently has migraines or 
sinusitis related to service.  The claims 
folder including a copy of this remand 
must be made available to, and be 
reviewed by, the examiner.  The examiner 
should note such review in the 
examination report or in an addendum.

After the examination, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that any 
current migraine headaches or sinusitis 
had its onset in service or is otherwise 
related to a disease or injury in 
service.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not that any pre-
existing sinusitis had been worsened or 
aggravated by service.

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms, and that the Veteran's reports 
must be considered in formulating the 
requested opinion.

The examiner should provide a rationale 
for this opinion.

5.  If any claim on appeal is not fully 
granted, issue a supplemental statement 
of the case, before returning the case to 
the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

